                Case 8:20-bk-10275-TA                      Doc 1 Filed 01/27/20 Entered 01/27/20 16:20:37                                     Desc
                                                           Main Document    Page 1 of 26

Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA

Case number (if known)                                                        Chapter you are filing under:
                                                                               Chapter 7
                                                                               Chapter 11
                                                                               Chapter 12
                                                                               Chapter 13                                    Check if this is an
                                                                                                                                  amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                              12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     William
     your government-issued        First name                                                      First name
     picture identification (for
     example, your driver's        Edward
     license or passport).         Middle name                                                     Middle name
     Bring your picture
     identification to your
                                   Rice
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                        Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-7598
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                             page 1
                Case 8:20-bk-10275-TA                   Doc 1 Filed 01/27/20 Entered 01/27/20 16:20:37                                     Desc
                                                        Main Document    Page 2 of 26
Debtor 1   William Edward Rice                                                                        Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have       I have not used any business name or EINs.                   I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 3 Calle Careyes
                                 San Clemente, CA 92673
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Orange
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                        Over the last 180 days before filing this petition,           Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                       I have another reason.                                        I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
               Case 8:20-bk-10275-TA                     Doc 1 Filed 01/27/20 Entered 01/27/20 16:20:37                                     Desc
                                                         Main Document    Page 3 of 26
Debtor 1    William Edward Rice                                                                          Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                              Chapter 7
                                    Chapter 11
                                  Chapter 12
                                  Chapter 13


8.   How you will pay the fee          I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                        about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                        order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                        a pre-printed address.
                                       I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                        The Filing Fee in Installments (Official Form 103A).
                                       I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                        but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                        applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                        the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for
     bankruptcy within the
                                  No.
     last 8 years?                Yes.
                                             District                                  When                            Case number
                                             District                                  When                            Case number
                                             District                                  When                            Case number



10. Are any bankruptcy
    cases pending or being
                                  No
    filed by a spouse who is      Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                             Debtor                                                                   Relationship to you
                                             District                                  When                           Case number, if known
                                             Debtor                                                                   Relationship to you
                                             District                                  When                           Case number, if known



11. Do you rent your
    residence?
                                  No.        Go to line 12.

                                  Yes.       Has your landlord obtained an eviction judgment against you?

                                                       No. Go to line 12.

                                                       Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                        this bankruptcy petition.




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
                Case 8:20-bk-10275-TA                   Doc 1 Filed 01/27/20 Entered 01/27/20 16:20:37                                    Desc
                                                        Main Document    Page 4 of 26
Debtor 1    William Edward Rice                                                                            Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time       No.       Go to Part 4.
    business?
                                    Yes.      Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one                 Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                      Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                      Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                      Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                      None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                    No.       I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
     U.S.C. § 101(51D).             No.       I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
                                               Code.

                                    Yes.      I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any
    property that poses or is
                                    No.
    alleged to pose a threat        Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
                Case 8:20-bk-10275-TA                     Doc 1 Filed 01/27/20 Entered 01/27/20 16:20:37                                   Desc
                                                          Main Document    Page 5 of 26
Debtor 1    William Edward Rice                                                                        Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling
                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a               I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check        I received a briefing from an approved credit                I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your               I certify that I asked for credit counseling                 I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                        I am not required to receive a briefing about              I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                              Incapacity.                                              Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                              Disability.                                              Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                              Active duty.                                             Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
               Case 8:20-bk-10275-TA                   Doc 1 Filed 01/27/20 Entered 01/27/20 16:20:37                                           Desc
                                                       Main Document    Page 6 of 26
Debtor 1    William Edward Rice                                                                           Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”

                                            No. Go to line 16b.
                                            Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                            No. Go to line 16c.
                                            Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under
    Chapter 7?
                                  No.     I am not filing under Chapter 7. Go to line 18.


     Do you estimate that         Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                No
     are paid that funds will
     be available for                       Yes
     distribution to unsecured
     creditors?

18. How many Creditors do         1-49                                           1,000-5,000                                25,001-50,000
    you estimate that you                                                         5001-10,000                                50,001-100,000
    owe?                          50-99
                                  100-199                                        10,001-25,000                              More than100,000
                                  200-999

19. How much do you               $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
    estimate your assets to       $50,001 - $100,000                                                                         $1,000,000,001 - $10 billion
    be worth?                                                                     $10,000,001 - $50 million
                                  $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                  $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion

20. How much do you               $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
    estimate your liabilities     $50,001 - $100,000                                                                         $1,000,000,001 - $10 billion
    to be?                                                                        $10,000,001 - $50 million
                                  $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                  $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion

Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.

                                 William Edward Rice                                               Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on     January 27, 2020                                  Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 6
               Case 8:20-bk-10275-TA                       Doc 1 Filed 01/27/20 Entered 01/27/20 16:20:37                                   Desc
                                                           Main Document    Page 7 of 26
Debtor 1   William Edward Rice                                                                            Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition
                                                          peti     is incorrect.
to file this page.
                                                                                                   Date         January 27, 2020
                                Signature of Attorney for De
                                                          Debtor                                                MM / DD / YYYY

                                David L. Neale 141225
                                Printed name

                                Levene, Neale, Bender, Yoo & Brill L.L.P.
                                Firm name

                                10250 Constellation Blvd., Suite 1700
                                Los Angeles, CA 90067
                                Number, Street, City, State & ZIP Code

                                Contact phone     (310) 229-1234                             Email address

                                141225 CA
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
                 Case 8:20-bk-10275-TA                         Doc 1 Filed 01/27/20 Entered 01/27/20 16:20:37                                            Desc
                                                               Main Document    Page 8 of 26

 Fill in this information to identify your case:

 Debtor 1                     William Edward Rice
                              First Name                    Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                     Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA

 Case number
 (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                   amended filing



B 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims Against You and Are Not Insiders                          12/15

If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or
Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general partners;
relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer, director, person
in control, or owner of 20 percent or more of their voting securities; and any managing agent, including one for a business you operate as a
sole proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the unsecured claim resulting from inadequate
collateral value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.

 Part 1:        List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.

                                                                                                                                                 Unsecured claim
 1                                                                   What is the nature of the claim?                                            $ $10,000,000.00
              JP Morgan Chase Bank, NA
              (Rate Lock Guar                                        As of the date you file, the claim is: Check all that apply
              C/O Marty White                                               Contingent
              560 Mission Street, 3rd Floor                                  Unliquidated
              San Francisco, CA 94105                                        Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
              Contact                                                        Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
              Contact phone                                                         Unsecured claim                                   $


 2                                                                   What is the nature of the claim?                                            $ $1,000,000.00
              Hunt Capital Partners LLC
              15910 Ventura Boulevard                                As of the date you file, the claim is: Check all that apply
              Suite 1100                                                    Contingent
              Encino, CA 91436                                               Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
              Contact                                                        Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
              Contact phone                                                         Unsecured claim                                   $

B104 (Official Form 104)                         For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                            Page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
               Case 8:20-bk-10275-TA                           Doc 1 Filed 01/27/20 Entered 01/27/20 16:20:37                                        Desc
                                                               Main Document    Page 9 of 26


 Debtor 1          William Edward Rice                                                              Case number (if known)




 3                                                                   What is the nature of the claim?                                          $ $790,000.00
            Community Housing Assistance
            Program Inc                                              As of the date you file, the claim is: Check all that apply
            14131 Yorba St                                                  Contingent
            Tustin, CA 92780                                                 Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 4                                                                   What is the nature of the claim?                                          $ $582,798.00
            RBC Tax Credit Equity, LLC
            600 E Superior Avenue                                    As of the date you file, the claim is: Check all that apply
            Suite 2300                                                      Contingent
            Cleveland, OH 44114                                              Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 5                                                                   What is the nature of the claim?                                          $ $475,000.00
            Riverside Charitable Corp
            14131 Yorba St, Suite 200                                As of the date you file, the claim is: Check all that apply
            Tustin, CA 92780                                                Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 6                                                                   What is the nature of the claim?                                          $ $320,000.00
            CTCW-Villa del Este LLC
            2660 Eastchase Lane                                      As of the date you file, the claim is: Check all that apply
            Suite 401                                                       Contingent
            Montgomery, AL 36117                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        Page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 8:20-bk-10275-TA                          Doc 1 Filed 01/27/20 Entered 01/27/20 16:20:37                                         Desc
                                                              Main Document    Page 10 of 26


 Debtor 1          William Edward Rice                                                              Case number (if known)


                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 7                                                                   What is the nature of the claim?                                          $ $273,000.00
            BFIM Special Limited Partner
            Inc.                                                     As of the date you file, the claim is: Check all that apply
            101 Arch Street                                                 Contingent
            Boston, MA 02110                                                 Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 8                                                                   What is the nature of the claim?                                          $ $273,000.00
            Boston Financial Institutional
            Tax Credi                                                As of the date you file, the claim is: Check all that apply
            101 Arch Street                                                 Contingent
            Boston, MA 02110                                                 Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 9                                                                   What is the nature of the claim?                                          $ $238,566.00
            RBC Tax Credit Equity, LLC
            600 E Superior Avenue                                    As of the date you file, the claim is: Check all that apply
            Suite 2300                                                      Contingent
            Cleveland, OH 44114                                              Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 10                                                                  What is the nature of the claim?                                          $ $200,000.00
            Bank of America NA
            1755 Grant Street                                        As of the date you file, the claim is: Check all that apply
            1st Floor                                                       Contingent
            Concord, CA 94520                                                Unliquidated


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        Page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 8:20-bk-10275-TA                          Doc 1 Filed 01/27/20 Entered 01/27/20 16:20:37                                         Desc
                                                              Main Document    Page 11 of 26


 Debtor 1          William Edward Rice                                                              Case number (if known)

                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 11                                                                  What is the nature of the claim?                                          $ $200,000.00
            Bank of America NA
            1755 Grant Street                                        As of the date you file, the claim is: Check all that apply
            1st Floor                                                       Contingent
            Concord, CA 94520                                                Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 12                                                                  What is the nature of the claim?                                          $ $199,559.00
            CREA SLP, LLC
            30 South Meridian Street                                 As of the date you file, the claim is: Check all that apply
            Suite 400                                                       Contingent
            Indianapolis, IN 46204                                           Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 13                                                                  What is the nature of the claim?                                          $ $199,559.00
            CREA Riverview Terrace LLC
            30 South Meridian Street                                 As of the date you file, the claim is: Check all that apply
            Suite 400                                                       Contingent
            Indianapolis, IN 46204                                           Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 14                                                                  What is the nature of the claim?                                          $ $162,493.75


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        Page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 8:20-bk-10275-TA                          Doc 1 Filed 01/27/20 Entered 01/27/20 16:20:37                                         Desc
                                                              Main Document    Page 12 of 26


 Debtor 1          William Edward Rice                                                              Case number (if known)

            Greines, Martin, Stein & Richland
            LLP                                                      As of the date you file, the claim is: Check all that apply
            5900 Wilshire Boulevard, 12th                                   Contingent
            Floor                                                           Unliquidated
            Los Angeles, CA 90036                                           Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 15                                                                  What is the nature of the claim?                                          $ $160,000.00
            BFIM Special Limited Partner
            Inc.                                                     As of the date you file, the claim is: Check all that apply
            101 Arch Street                                                 Contingent
            Boston, MA 02110                                                 Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 16                                                                  What is the nature of the claim?                                          $ $160,000.00
            BF ADVANTAGED
            INSTITUTIONAL TAX CREDITS                                As of the date you file, the claim is: Check all that apply
            101 Arch Street                                                 Contingent
            Boston, MA 02110                                                 Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 17                                                                  What is the nature of the claim?                                          $ $160,000.00
            CTCW-Riverside LLC c/o Column
            Financial                                                As of the date you file, the claim is: Check all that apply
            2660 Eastchase Lane                                             Contingent
            Suite 401                                                        Unliquidated
            Montgomery, AL 36117                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                 $



B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        Page 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 8:20-bk-10275-TA                          Doc 1 Filed 01/27/20 Entered 01/27/20 16:20:37                                         Desc
                                                              Main Document    Page 13 of 26


 Debtor 1          William Edward Rice                                                              Case number (if known)

                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 18                                                                  What is the nature of the claim?                                          $ $160,000.00
            CTCW-Riverside LLC c/o Column
            Financial                                                As of the date you file, the claim is: Check all that apply
            2660 Eastchase Lane                                             Contingent
            Suite 401                                                        Unliquidated
            Montgomery, AL 36117                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 19                                                                  What is the nature of the claim?                                          $ $135,000.00
            BFIM Special Limited Partner
            Inc.                                                     As of the date you file, the claim is: Check all that apply
            101 Arch Street                                                 Contingent
            Boston, MA 02110                                                 Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 20                                                                  What is the nature of the claim?                                          $ $135,000.00
            Boston Financial Institutional
            Tax Credi                                                As of the date you file, the claim is: Check all that apply
            101 Arch Street                                                 Contingent
            Boston, MA 02110                                                 Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 Part 2:      Sign Below

 Under penalty of perjury, I declare that the information provided in this form is true and correct.

 X                                                                                      X
       William Edward Rice                                                                  Signature of Debtor 2
       Signature of Debtor 1




B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        Page 6

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 8:20-bk-10275-TA                          Doc 1 Filed 01/27/20 Entered 01/27/20 16:20:37                                   Desc
                                                              Main Document    Page 14 of 26


 Debtor 1          William Edward Rice                                                              Case number (if known)


       Date      January 27, 2020                                                           Date




B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                 Page 7

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 8:20-bk-10275-TA                     Doc 1 Filed 01/27/20 Entered 01/27/20 16:20:37                                                    Desc
                                                     Main Document    Page 15 of 26


                                 STATEMENT OF RELATED CASES
                              INFORMATION REQUIRED BY LBR 1015-2
               UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
1. A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
   against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
   copartnership or joint venture of which debtor is or formerly was a general or limited partner, or member, or any
   corporation of which the debtor is a director, officer, or person in control, as follows: (Set forth the complete number
   and title of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
   assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list any real property
   included in Schedule A/B that was filed with any such prior proceeding(s).)
None

2. (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
   Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
   debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in which the
   debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forth the
   complete number and title of each such prior proceeding, date filed, nature of the proceeding, the Bankruptcy Judge
   and court to whom assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list
   any real property included in Schedule A/B that was filed with any such prior proceeding(s).)
None

3. (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
   previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
   of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
   of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
   or corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each
   such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether
   still pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule
   A/B that was filed with any such prior proceeding(s).)
None

4. (If petitioner is an individual) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
   been filed by or against the debtor within the last 180 days: (Set forth the complete number and title of each such prior
   proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still
   pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A/B
   that was filed with any such prior proceeding(s).)
None

I declare, under penalty of perjury, that the foregoing is true and correct.
Executed at       San Clemente                                     , California.
                                                                                                     William Edward Rice
Date:            January 27, 2020                                                                    Signature of Debtor 1



                                                                                                      Signature of Debtor 2




                  This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

October 2018                                                              Page 1              F 1015-2.1.STMT.RELATED.CASES
Case 8:20-bk-10275-TA        Doc 1 Filed 01/27/20 Entered 01/27/20 16:20:37             Desc
                             Main Document    Page 16 of 26




                                               ,8:0-0*(:,;3),8          


                                                                  




                                                  


 "%:/(:54(4;(8>           (:  5*25*1!"$0220(3 0*,
8,*,0<,+-853     ,):58**4*(4(.,4*>(6685<,+6;89;(4::5 #!
:5685<0+,*8,+0:*5;49,204.04:/,,4:8(209:80*:5-(20-5840((404+0<0+;(2&58
.85;6')80,-04.:/(:*53620,+=0:/:/,685<0905495- #! /(4+         
+,):8,6(>3,4:62(4=(945:68,6(8,+-(+,):8,6(>3,4:62(4=(968,6(8,+(
*56>5-:/,+,):8,6(>3,4:62(409(::(*/,+:5:/09*,8:0-0*(:,
"/09*5;49,204.9,99054=(9*54+;*:,+)>04:,84,:




(:, (4;(8>                             >     9 (2<04%03


                                               (3, (2<04%03


                                               "0:2, 5;49,258




4+0<0+;(29=/5=09/:5-02,()(418;6:*>*(9,;4+,8:0:2, 5-:/,#40:,+!:(:,9(418;6:*>
5+,(8,8,7;08,+:5-02,=0:/:/,#40:,+!:(:,9(418;6:*>5;8:(*5362,:,+*,8:0-0*(:,5-
*5;49,204.-853:/,454685-0:);+.,:(4+*8,+0:*5;49,204.(.,4*>:/(:685<0+,+:/,04+0<0+;(2
:/,*5;49,204.9,8<0*,9(4+(*56>5-:/,+,):8,6(>3,4:62(40-(4>+,<,256,+:/85;./:/,
*8,+0:*5;49,204.(.,4*> #! /(4+ )
          Case 8:20-bk-10275-TA                     Doc 1 Filed 01/27/20 Entered 01/27/20 16:20:37                                                    Desc
                                                    Main Document    Page 17 of 26
Attorney or Party Name, Address, Telephone & FAX Nos., FOR COURT USE ONLY
State Bar No. & Email Address
David L. Neale 141225
10250 Constellation Blvd., Suite 1700
Los Angeles, CA 90067
(310) 229-1234
California State Bar Number: 141225 CA




 Debtor(s) appearing without an attorney
 Attorney for Debtor

                                              UNITED STATES BANKRUPTCY COURT
                                          CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA

In re:
                                                                                  CASE NO.:
            William Edward Rice
                                                                                  CHAPTER: 11




                                                                                                     VERIFICATION OF MASTER
                                                                                                    MAILING LIST OF CREDITORS

                                                                                                                   [LBR 1007-1(a)]

                                                              Debtor(s).

Pursuant to LBR 1007-1(a), the Debtor, or the Debtor's attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case, consisting of 9 sheet(s) is complete, correct, and
consistent with the Debtor's schedules and I/we assume all responsibility for errors and omissions.

Date: January 27, 2020
                                                                                         Signature of Debtor 1

Date:
                                                                                         Signature of Debtor 2 (joint debtor) ) (if applicable)

Date: January 27, 2020
                                                                                         Signature of Attorney for Debtor (if applicable)




                  This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                                                      F 1007-1.MAILING.LIST.VERIFICATION
    Case 8:20-bk-10275-TA   Doc 1 Filed 01/27/20 Entered 01/27/20 16:20:37   Desc
                            Main Document    Page 18 of 26


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                       William Edward Rice
                       3 Calle Careyes
                       San Clemente, CA 92673


                       David L. Neale
                       Levene, Neale, Bender, Yoo & Brill L.L.P.
                       10250 Constellation Blvd., Suite 1700
                       Los Angeles, CA 90067


                       U.S. Trustee - Santa Ana
                       411 West Fourth Street
                       Suite 9041
                       Santa Ana, CA 92701-8000


                       Alliant Credit Facility ALP, LLC
                       21600 Oxnard Street
                       Suite 1200
                       Woodland Hills, CA 91367


                       Alliant Credit Facility LTD
                       340 Royal Poinciana Way
                       Suite 305
                       Palm Beach, FL 33480


                       Alliant Credit Facility LTD
                       340 Royal Poinciana Way
                       Suite 338
                       Palm Beach, FL 33480


                       American Express
                       P.O. Box 981535
                       El Paso, TX 79998


                       Bank of America NA
                       1755 Grant Street
                       1st Floor
                       Concord, CA 94520
Case 8:20-bk-10275-TA   Doc 1 Filed 01/27/20 Entered 01/27/20 16:20:37   Desc
                        Main Document    Page 19 of 26



                   Bank of the West
                   180 Montgomery Street
                   San Francisco, CA 94104


                   Barclays Bank
                   Hawaiian Airlines Card Services
                   PO Box 60517
                   City of Industry, CA 91716


                   BF ADVANTAGED INSTITUTIONAL TAX CREDITS
                   101 Arch Street
                   Boston, MA 02110


                   BFIM Special Limited Partner Inc.
                   101 Arch Street
                   Boston, MA 02110


                   Boston Capital Corporate Tax Credit Fund
                   One Boston Place
                   21st Floor
                   Boston, MA 02108


                   Boston Capital Tax Credit Fund IV
                   One Boston Place
                   21st Floor
                   Boston, MA 02108


                   Boston Capital Tax Credit Fund IV - Seri
                   One Boston Place
                   21st Floor
                   Boston, MA 02108


                   Boston Financial Institutional Tax Credi
                   101 Arch Street
                   Boston, MA 02110
Case 8:20-bk-10275-TA   Doc 1 Filed 01/27/20 Entered 01/27/20 16:20:37   Desc
                        Main Document    Page 20 of 26



                   Capital One
                   P.O. Box 60519
                   City of Industry, CA 91716


                   Cedar Rapids Bank and Trust Company Swa
                   500 First Avenue Northeast
                   Cedar Rapids, IA 52401


                   Cedars Sinai
                   File 1108
                   1801 West Olympic
                   Pasadena, CA 91199


                   Citibank, N.A.
                   P.O. Box 78005
                   Phoenix, AZ 85062


                   Citibank, N.A.
                   P.O. Box 769004
                   San Antonio, TX 78245


                   City of San Clemente Water
                   100 Avenida Presidio
                   San Clemente, CA 92672


                   Community Housing Assistance Program Inc
                   14131 Yorba St
                   Tustin, CA 92780


                   County of Orange
                   ATTN: Orange Co Tax Collector
                   P.O. Box 1438
                   Santa Ana, CA 92702
Case 8:20-bk-10275-TA   Doc 1 Filed 01/27/20 Entered 01/27/20 16:20:37   Desc
                        Main Document    Page 21 of 26



                   CR&R
                   PO Box 1100
                   San Juan Capistrano, CA 92693


                   CREA Edinburg Village, LLC
                   30 South Meridian Street
                   Suite 400
                   Indianapolis, IN 46204


                   CREA Fifty Oaks, LLC
                   30 South Meridian Street
                   Suite 400
                   Indianapolis, IN 46204


                   CREA Riverview Terrace LLC
                   30 South Meridian Street
                   Suite 400
                   Indianapolis, IN 46204


                   CREA SLP, LLC
                   30 South Meridian Street
                   Suite 400
                   Indianapolis, IN 46204


                   CREA Virginia Terrace, LLC
                   30 South Meridian Street
                   Suite 400
                   Indianapolis, IN 46204


                   CTCW-Riverside LLC c/o Column Financial
                   2660 Eastchase Lane
                   Suite 401
                   Montgomery, AL 36117


                   CTCW-Villa del Este LLC
                   2660 Eastchase Lane
                   Suite 401
                   Montgomery, AL 36117
Case 8:20-bk-10275-TA   Doc 1 Filed 01/27/20 Entered 01/27/20 16:20:37   Desc
                        Main Document    Page 22 of 26



                   David S. Eisen
                   Wilson Elser Moskowitz Edelman et a
                   555 S. Flower Street, Suite 2900
                   Los Angeles, CA 90071-2407


                   DMV Renewal
                   PO Box 942897
                   Sacramento, CA 94297


                   DMV Renewal
                   PO Box 942894
                   Sacramento, CA 94297


                   ERC
                   PO Box 23870
                   Jacksonville, FL 32241


                   Gary P. Downs
                   Downs Pham & Kuei, LLP
                   235 Montgomery Street, Suite 500
                   San Francisco, CA 94104


                   Glaser Weil Fink Howard et al
                   10250 Constellation Blvd.
                   19th Floor, attn M. Cypers
                   Los Angeles, CA 90067


                   Greines, Martin, Stein & Richland LLP
                   5900 Wilshire Boulevard, 12th Floor
                   Los Angeles, CA 90036


                   Head and Neck Assoc of Orange County
                   26726 Crown Valley Pkwy
                   Suite 200
                   Mission Viejo, CA 92691
Case 8:20-bk-10275-TA   Doc 1 Filed 01/27/20 Entered 01/27/20 16:20:37   Desc
                        Main Document    Page 23 of 26



                   Highland Property Development LLC
                   701 S. Myrtle Ave
                   Monrovia, CA 91016


                   Hunt Capital Partners LLC
                   15910 Ventura Boulevard
                   Suite 1100
                   Encino, CA 91436


                   Hunt Capital Partners Tax Credit Fund 27
                   15910 Ventura Boulevard
                   Suite 1100
                   Encino, CA 91436


                   Impact Development Group, LLC
                   235 Montgomery Street, 30th Floor
                   San Francisco, CA 94104


                   James A. Murphy
                   Murphy Pearson Bradley & Feeney
                   88 Kearney Street, 10th Floor
                   San Francisco, CA 94108-5530


                   James G Jakowatz, M.D.
                   PO Box 90426
                   Long Beach, CA 90809


                   JB Koepke,
                   Shaw Koepke & Satter
                   23326 Hawthorne Blvd., Suite 320
                   Torrance, CA 90505


                   Joan E. Hoover
                   2011 Via Mango
                   San Clemente, CA 92673
Case 8:20-bk-10275-TA   Doc 1 Filed 01/27/20 Entered 01/27/20 16:20:37   Desc
                        Main Document    Page 24 of 26



                   John A. Marshall
                   Marshall & Associates
                   26565 W. Agoura Rd., Ste. 200
                   Calabasas, CA 91302


                   JP Morgan Chase Bank, NA Rate Lock Guar
                   C/O Marty White
                   560 Mission Street, 3rd Floor
                   San Francisco, CA 94105


                   Kristoffer J. Kaufman
                   701 S. Myrtle Avenue
                   Monrovia, CA 91016


                   Kristoffer J. Kaufman
                   c/o S. Hyam Clark & Trevithick
                   445 S. Figueroa St., 18th Floor
                   Los Angeles, CA 90071


                   Laguna Pathology Medical Group
                   PO Box 6016
                   Florence, SC 29502


                   Mercedes Benz Financial Services
                   P.O. Box 685
                   Roanoke, TX 76262


                   Nixon Peabody LLP
                   c/o K Brogan Hill Farrer & Burrill
                   300 South Grand Avenue, 37th Floor
                   Los Angeles, CA 90071-3147


                   Orange County Institute
                   24422 Avenida de la Carlota
                   Suite 110
                   Laguna Hills, CA 92653
Case 8:20-bk-10275-TA   Doc 1 Filed 01/27/20 Entered 01/27/20 16:20:37   Desc
                        Main Document    Page 25 of 26



                   RBC Tax Credit Equity, LLC
                   600 E Superior Avenue
                   Suite 2300
                   Cleveland, OH 44114


                   Richard W. Gushman, II
                   3300 Pacific Heights Road
                   Honolulu, HI 96813


                   Riverside Charitable Corp
                   14131 Yorba St, Suite 200
                   Tustin, CA 92780


                   SDGE
                   PO Box 25111
                   Santa Ana, CA 92799


                   Sea View Orthopaedic Med Group
                   653 Camino de los Mares
                   Suite 109
                   San Clemente, CA 92673


                   SMWD
                   26111 Antonio Pkwy
                   Rancho Santa Margarita, CA 92688


                   So Cal Gas
                   PO Box C
                   Monterey Park, CA 91756


                   Steven D. Martini
                   The Martini Law Group, P.C.
                   523 Fourth St.., Suite 210
                   San Rafael, CA 94901
Case 8:20-bk-10275-TA   Doc 1 Filed 01/27/20 Entered 01/27/20 16:20:37   Desc
                        Main Document    Page 26 of 26



                   Steven D. Martini
                   Martini Law Group, P.C.
                   523 Fourth St.., Suite 210
                   San Rafael, CA 94901


                   Talega Mainteance Corp.
                   c/o First Service Residential
                   PO Box 62053
                   Newark, NJ 07101


                   Triton Community Development LLC
                   14131 Yorba St, Suite 104
                   Tustin, CA 92780


                   Trustees of the Narramore Living Trust o
                   104a Manhattan Ave.
                   Jersey City, NJ 07307


                   UC Irvine Health
                   PO Box 31001-2524
                   Pasadena, CA 91110


                   Wells Fargo Home Mortgage
                   PO Box 51162
                   Los Angeles, CA 90051


                   Western Exterminator
                   PO Box 16350
                   Reading, PA 19612
